Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on June 30, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities: no section headings are provided.  
Appropriate correction is required.
Claim Objections
The phrase “characterized in that” fails to conform to United States practice.  The examiner suggests substituting the term “comprising” or “wherein” for the phrase “characterized in that”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the phrases "can be" in line 2 and "can also be" in line 15 render the claim indefinite because the phrases do not positively set forth the recitations following the phrases; therefore, it is unclear if the recitations are required by the claim language.
Regarding Claim(s) 3, the language "a greater number of switch elements, for example additional fourth and fifth switch elements" renders the claim indefinite. The term "greater" is a comparative adjective, yet it is unclear as to what "greater" is being compared. Further, the phrase "for example" does not make clear whether or not the language following the phrase is required by the claim language, making the scope of the claim unclear. The claim should be amended to clearly set forth the number of switch elements.
Regarding Claim(s) 5, the phrase "can extend" in line 4 renders the claim indefinite because the phrase does not positively set forth the recitation following the phrase; therefore, it is unclear if the recitations are required by the claim language.
Claim 5 lacks antecedent basis for "the separating line" as neither claim 5 nor claim 1 sets forth a separating line; therefore, it is unclear as to what the recitation refers.
In claim 5, the language "in particular following a circular arc" is a narrower recitation of the broad recitation "can extend obliquely to the direction of extension of the wall in each case". A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim(s) 6, the phrase "can be operated" in line 4 renders the claim indefinite because the phrase does not positively set forth the recitation following the phrase; therefore, it is unclear if the recitations are required by the claim language.
Regarding Claim(s) 7, the term "preferably" renders the claim indefinite because it is unclear if the language following the term is required by the claim language.
In claim 7, the language "in particular a servomotor" is a narrower recitation of the broad recitation "at least one electric drive". A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
Regarding Claim(s) 8, the language "in particular cylindrical objects" is a narrower recitation of the broad recitation "objects". A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim(s) 8, the language "such as bottles and/or ampoules" is a narrower recitation of the broad recitation "cylindrical objects". A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim(s) 8, the phrase "can also be displaced" in line 14 renders the claim indefinite because the phrase does not positively set forth the recitation following the phrase; therefore, it is unclear if the recitations are required by the claim language.
Regarding Claim(s) 10, the term "it" renders the claim indefinite because the claim is unclear as to what the term refers.
Regarding Claim(s) 12, the language "a greater number of switch elements, for example additional fourth and fifth switch elements" renders the claim indefinite. The term "greater" is a comparative adjective, yet it is unclear as to what "greater" is being compared. Further, the phrase "for example" does not make clear whether or not the language following the phrase is required by the claim language, making the scope of the claim unclear. The claim should be amended to clearly set forth the number of switch elements.
Regarding Claim(s) 14, the phrase "can extend" in line 4 renders the claim indefinite because the phrase does not positively set forth the recitation following the phrase; therefore, it is unclear if the recitations are required by the claim language.
Claim 14 lacks antecedent basis for "the separating line" as neither claim 14 nor claim 8 sets forth a separating line; therefore, it is unclear as to what the recitation refers.
In claim 14, the language "in particular following a circular arc" is a narrower recitation of the broad recitation "can extend obliquely to the direction of extension of the wall in each case". A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding Claim(s) 15, the phrase "can be operated" in line 4 renders the claim indefinite because the phrase does not positively set forth the recitation following the phrase; therefore, it is unclear if the recitations are required by the claim language.
Regarding Claim(s) 16, the term "preferably" renders the claim indefinite because it is unclear if the language following the term is required by the claim language.
In claim 16, the language "in particular a servomotor" is a narrower recitation of the broad recitation "at least one electric drive". A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-7, 9-16 are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate or fairly suggest a second and third switch element, which are arranged and held such that they each form extensions of the first and second wall, respectively, of the first switch element in the first position and the second position of the first switch element and, for this purpose, can also be displaced between respective first and second positions; and a transition device, which is designed to carry out the transition of the first to third switch elements, by: a) the transition from the relevant first position into the relevant second position being produced such that first transition of the first and third switch elements is initiated, .
De Villele (USPN 6446781) discloses a first switch element (a first pair of segments 25.1 and 25.2), while a second pair of segments would form the second and third switch elements and discloses a transition device (actuator 31) as well as the segments can be independent of each other, however, if the segment are independent of each other, then it is necessary to provide synchronized control members for the segments. Therefore, the second and third switch members would not be able to be transitioned separately, as they would be synchronized.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE102016200150 A1 discloses a switch device for a transfer point between a first star wheel and a second star wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R HARP/Primary Examiner, Art Unit 3653